Case 2:19-cv-16875-MCA-LDW Document 1 Filed 08/19/19 Page 1 of 14 PageID: 1




                             THE UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY




 EDWIN POLYNICE,
                                                     :
                                                     :
                                                     :
           Plaintiff                                 :
                                                     :
 v.                                                  :   Civil Action No.:
                                                     :
 NEW JERSEY DEPARTMENT OF                            :                 CIVIL ACTION
 CORRECTIONS, NORTHERN STATE                         :
 PRISON, ADMINSITRATOR GEORGE                        :             COMPLAINT
 ROBINSON, SERGEANT GIBSON                           :           AND JURY DEMAND
 (individually), and S.C.O. JOHN DOE                 :
 (individually), JOHN DOES 1-10 AND                  :
 ABC ENTITIES A-Z                                    :
                                                     :
           Defendant                                 :




            NOW COMES, Plaintiff, by and through the undersigned Counsel, and hereby bring this

action against the Defendants as follows:

                                   INTRODUCTORY STATEMENT

      1.        This is a civil rights action brought pursuant to the State of New Jersey tort laws, the

                United States Constitution and 42 U.S.C. § 1983 seeking damages against Defendants

                for committing acts under color of law that deprived Plaintiff, Edwin Polynice, of his

                rights secured to him by the Constitution and laws of the United States of America.

      2.        In particular on October 11, 2017, Defendants violated the rights of Edwin Polynice by

                failing to keep him in a safe and secure environment where he could be kept free from

                                                     1
Case 2:19-cv-16875-MCA-LDW Document 1 Filed 08/19/19 Page 2 of 14 PageID: 2




        injury and harm, by failing to respect and abide by medical professionals, and by failing

        to adhere to adequately mandated medical regulations and custodial attention, in

        violation of the Eighth and Fourteenth Amendments to the United States Constitution.

  3.    In addition, this action is brought by Plaintiff against Defendants under the Laws of

        New Jersey that relate to Prisoner rights to be kept in a safe and secure environment

        where he could be kept free from injury, harm, and death, by failing to provide him

        with adequate medical care and custodial attention, and by demonstrating deliberate

        indifference to Edwin Polynice’s necessary medical accommodations.

                                   JURISDICTION AND VENUE

  4.    Plaintiff’s case arises under the Constitution and laws of the United States, specifically,

        the Eighth and Fourteenth Amendments to the United States Constitution.

  5.    Plaintiff’s suit is authorized by 42 U.S.C. § 1983 (allowing suit to correct constitutional

        violations) and 42 U.S.C. § 1988 (providing for attorney fees and litigation expense-

        awards).

  6.    This Court has jurisdiction over Plaintiff’s federal constitutional claims under 28

        U.S.C. § 1331 and 28 U.S.C. § 1343(3).

  7.    This case also arises under the law of the State of New Jersey that deal with Prisoners’

        Rights to be kept in a safe and secure environment free from injury, harm and death,

        and to receive adequate medical care and custodial attention.

  8.    This Court has pendant jurisdiction over Plaintiff’s state law claims under 28 U.S.C.

        §1367.




                                              2
Case 2:19-cv-16875-MCA-LDW Document 1 Filed 08/19/19 Page 3 of 14 PageID: 3




  9.    Venue is proper under 28 U.S.C. § 1391 in that the incident took place in the County

        of Essex, State of New Jersey, and upon information and belief, the Defendants are

        employed in or around the County of Essex, State of New Jersey.




                                               PARTIES

  10.   Plaintiff, Edwin Polynice, brings this action on behalf of himself and in his own right.

  11.   Defendant, New Jersey Department of Corrections, located in the County of Essex, is

        a county in the state of New Jersey and owns, operates, manages, directs and controls

        the New Jersey Department of Corrections. The Northern State Prison division of the

        New Jersey Department of Corrections is located at 168 Frontage Rd, Newark, NJ

        07114 (referred at times herein as the “Northern State Prison”).

  12.   Defendants, at all times material hereto, were the Administrators of the Northern

        State Prison, located at 168 Frontage Rd, Newark, NJ 07114. To the extent the Court

        deems appropriate, Administrators of the Northern State Prison for the New Jersey

        Department of Corrections and Defendants that were active participants in the events

        leading to Plaintiff’s injuries, such as S.C.O. John Doe, should be held liable in their

        individual capacity.

  13.   Defendant, Northern State Prison, is a law enforcement entity in the state of New

        Jersey which operates, manages, directs and controls the Northern State Prison

        facility within the County of Essex.




                                               3
Case 2:19-cv-16875-MCA-LDW Document 1 Filed 08/19/19 Page 4 of 14 PageID: 4




  14.   Defendant, New Jersey Department of Corrections, is a law enforcement entity in the

        state of New Jersey which operates, manages, directs and controls the Northern State

        Prison facility within the County of Essex.

  15.   Defendant, S.C.O. John Doe was at all times material hereto, employed by the

        Northern State Prison located at 168 Frontage Rd, Newark, NJ 07114. Defendant,

        S.C.O. John Doe is sued in his individual capacity.

  16.   Defendant, Sergeant Gibson, was at all times material hereto, employed by the

        Northern State Prison located at 168 Frontage Rd, Newark, NJ 07114. Defendant,

        Sergeant Gibson is sued in his individual capacity.

  17.   The Health Services Unit for the Department of Corrections for the State of New

        Jersey, with corporate offices located at 168 Frontage Rd, Newark, NJ 07114, was

        contractually engaged with the Northern State Prison and the New Jersey Department

        of Corrections to provide health care services for inmates at the Northern State

        Prison.

  18.   At all times relevant hereto, Defendant, John Doe Personnel and/or Corrections

        Officers and/or Administrators, may contain fictitious names representing unnamed

        corrections officers and/or other individuals, employed with the Northern State Prison

        facility located at 168 Frontage Rd, Newark, NJ 07114, who were acting under the

        supervision of the New Jersey Department of Corrections, the Northern State Prison

        and Administrators of both agencies. These Defendants are sued in their individual

        capacities.




                                             4
Case 2:19-cv-16875-MCA-LDW Document 1 Filed 08/19/19 Page 5 of 14 PageID: 5




  19.   All Defendants, for one or more entities, which were contracted to provide medical

        and/or psychiatric services, counseling, security and custodial care to inmates under

        the custody of the New Jersey Department of Corrections.



                                 FACTUAL ALLEGATIONS

  20.   Plaintiff, Edwin Polynice, was incarcerated at the Detention Unit of Northern State

        Prison on or about September 30, 2017.

  21.   At said date, S.C.O. John Doe instructed Plaintiff, Edwin Polynice, to move into cell

        104, on the top bunk.

  22.   Plaintiff, Edwin Polynice, expressed to S.C.O. John Doe that due to mandated

        medical restrictions and persistent medical issues, he was only permitted to be placed

        on the bottom bunk. Mr. Polynice further advised that his mandatory medical

        accommodation was for the remainder of his incarceration.

  23.   Following his explanation, Mr. Polynice was ordered to utilize the top bunk, and

        S.C.O. John Doe reiterated that this order came from Sergeant Gibson.

  24.   Given the gentlemen listed in ranking order, Plaintiff, Edwin Polynice was compelled

        to comply with said order.

  25.   On or about, October 1, 2017, at approximately 12:35 p.m., while attempting to

        dismount from the top bunk, to take his daily shower, Plaintiff, Edwin Polynice,

        became extremely dizzy and fell.

  26.   During this fall, Plaintiff, Edwin Polynice, attempted to step down on the stool, but

        slipped. He fell, striking his head on the toilet and his leg against the stool.




                                               5
Case 2:19-cv-16875-MCA-LDW Document 1 Filed 08/19/19 Page 6 of 14 PageID: 6




  27.   Post-fall, Mr. Polynice sustained severe injuries leading to thirteen stitches and five

        staples.

  28.   Mr. Polynice also suffered from a dislocated right shoulder, severe neck pain, and

        bruising on his legs.

  29.   Plaintiff, Edwin Polynice, required an extended stay in the prison infirmary for ten

        days due to these injuries.

  30.   Throughout his time in the infirmary, he experienced debilitating headaches with the

        pain extending throughout his entire head, chronic pain in his facial area, ongoing

        dizziness, and a bruised leg.

  31.   Additionally, Plaintiff, Edwin Polynice, continues to experience neck pain and lower

        back from, stemming from this incident, requiring ongoing physical therapy to treat

        his neck and his back.

  32.   Upon information and belief, Defendants and representatives and/or employees of

        Defendant New Jersey Department of Corrections at all times material hereto, failed

        to properly evaluate Mr. Polynice’s medical needs and restrictions, while

        simultaneously ignoring previously mandated medical advice.

  33.   Furthermore, Mr. Polynice was ordered to be exposed to harmful and hazardous

        conditions. Therefore, they failed to do their duty to maintain a safe and suitable

        environment, keeping Mr. Polynice safe from injury and harm.

  34.   In the events described above, Defendants acted contrary to law, and intentionally,

        willfully, wantonly, and unreasonably deprived Mr. Polynice of his right and

        privileges secured by the Eighth and Fourteenth Amendments to the United States

        Constitution and 42 U.S.C. § 1983.



                                              6
Case 2:19-cv-16875-MCA-LDW Document 1 Filed 08/19/19 Page 7 of 14 PageID: 7




  35.   The failures of Defendants to properly protect and carry out medical instructions for

        Mr. Polynice’s imminent risk for a head, neck, and back injuries demonstrated a

        deliberate indifference to and a conscious disregard for medical needs and

        requirements and the overall safety of Mr. Polynice.

  36.   In the events described above, Defendants acted contrary to law, and intentionally,

        willfully, wantonly, and unreasonably deprived Mr. Polynice of his right and

        privileges secured by the United States Constitution and 42 U.S.C. § 1983.

  37.   The failures of Defendants to properly adhere to Mr. Polynice’s medically mandated

        restrictions, demonstrated a deliberate indifference to and a conscious disregard for

        the medical requirements and the overall safety of Mr. Polynice.


                           FIRST CLAIM FOR RELIEF
                    FEDERAL CONSTITUTIONAL VIOLATIONS BY
                              ALL DEFENDANTS

  38.   The allegations set forth in the preceding paragraphs are incorporated by reference as

        if fully set forth herein.

  39.   Defendant, Northern State Prison, by and through their Administrator George

        Robinson and other policymakers, developed policies, procedures and/or customs

        which caused the deprivation of Plaintiff, Edwin Polynice’s constitutional rights.

  40.   Said policies were inherently deficient, or inappropriate as formulated, as to the

        adherence of mandated medical care provided to an inmate that presented with

        documented medical issues.

  41.   Defendant Northern State Prison, by and through Defendant Administrator George

        Robinson and other policymakers, negligently, recklessly, and/or intentionally:




                                              7
Case 2:19-cv-16875-MCA-LDW Document 1 Filed 08/19/19 Page 8 of 14 PageID: 8




        a. failed to properly train and supervise Defendant Sergeant Gibson and Defendant

           S.C.O. John Doe with regard to adequately assessing, monitoring and providing

           necessary and reasonable accommodations for inmates with medical issues,

           including but not limited to inmates with documented medical restrictions and;

        b. failed to properly train and supervise Defendant Sergeant Gibson and Defendant

           S.C.O. John Doe, or other prison staff to maintain a safe and suitable

           environment, and to keep inmates safe from injury or serious harm;

        c. maintained policies, procedures and/or customs that were deliberately indifferent

           to the constitutional rights of inmates to be adequately screened for medical

           issues, to provide necessary and reasonable accommodations for inmates with

           medical issues; and to be kept safe from injury or serious harm;

        d. failed to enforce the contractual obligations of the Health Services Unit for the

           Department of Corrections for the State of New Jersey, to monitor and treat

           inmates with medical issues, including but not limited to inmates with

           documented medical restrictions;

        e. with full knowledge, allowed institutional policies and procedures regarding

           intake, medical screening, custodial watch and medical treatment to be ignored

           and violated with reckless abandon; and

        f. failed to provide adequate and needed health care for inmates at the Detention

           Unit of the Northern State Prison.

  42.   The actions and/or failures to act by Defendant, Northern State Prison, Defendant

        Administrator George Robinson, Defendant Sergeant Gibson and Defendant S.C.O.,




                                             8
Case 2:19-cv-16875-MCA-LDW Document 1 Filed 08/19/19 Page 9 of 14 PageID: 9




           as illustrated above, amounted to a deliberate indifference of Mr. Polynice’s

           constitutional rights and proximately caused his injuries.

   43.     The violation of Mr. Polynice’s rights under the United States Constitution was the

           proximate cause of damages to Plaintiff, thereby entitling Plaintiff to compensatory

           damages from Defendants, Northern State Prison and Defendant Administrator

           George Robinson, Defendant Sergeant Gibson and Defendant S.C.O., in an amount

           exceeding $1,000,000.00.

   WHEREFORE, the Plaintiff demands judgment against the Defendants, and each of them,

for compensatory and punitive damages, counsel fees, and all costs of suit.


                     SECOND CLAIM FOR RELIEF
 LIABILITY OF DEFENDANTS NEW JERSEY DEPARTMENT OF CORRECTIONS,
    NORTHERN STATE PRISON, ADMINISTRATORS GEORGE ROBINSON,
              SERGEANT GIBSON, AND S.C.O. JOHN DOE FOR
                FEDERAL CONSTITUTIONAL VIOLATIONS

   44.     The allegations set forth in the proceeding paragraphs are incorporated by reference

           as if fully set forth herein.

   45.     At all times relevant hereto, Defendants were acting under color of state law as

           employees or agents of the Northern State Prison and/or Health Services Unit of New

           Jersey, and/or if not employees or agents, by direction of and under the supervision

           and control of New Jersey Department of Corrections, the Detention Unit of Northern

           State Prison and/or Health Services Unit of New Jersey.

   46.     The actions of Defendants as set forth above violated the late Mr. Polynice’s rights

           under the Eighth and Fourteenth Amendments of the United States Constitution to be

           incarcerated in a safe and suitable environment, and to be safe from injury and harm

           while incarcerated at the Detention Unit of Northern State Prison.

                                                9
Case 2:19-cv-16875-MCA-LDW Document 1 Filed 08/19/19 Page 10 of 14 PageID: 10




   47.     The violations of Mr. Polynice’s rights under the United States Constitution was the

           severe and continuous injuries to Edwin Polynice, thereby entitling Plaintiff to

           compensatory damages from Defendants in their individual capacities.

   48.     The actions of Defendants in their individual capacities were intentional, malicious,

           willful, wanton, and/or in reckless disregard of Plaintiff’s federally protected rights,

           therefore entitling Plaintiff to an award of punitive damages.

   49.     Plaintiff is entitled to recover damages against Defendants the individual capacity in

           an amount greater than $1,000,000.00.

   50.     Plaintiff is entitled to recover reasonable attorney’s fees and the costs and expenses of

           this action.

   WHEREFORE, the Plaintiff demands judgment against the Defendants, and each of them,

for compensatory and punitive damages, counsel fees, and all costs of suit.

                             THIRD CLAIM FOR RELIEF
                      SUPERVISORY LIABILITY OF DEFENDANTS
                      ADMINISTRATOR GEORGE ROBINSON, AND
                       SERGEANT GIBSON UNDER 42 U.S.C. § 1983

   51.     The allegations set forth in the preceding paragraphs are incorporated by reference as

           is fully set forth herein.

   52.     At all times relevant hereto, Defendant Administrator George Robinson, and

           Defendant Sergeant Gibson served as Administrators of the Northern State Prison, in

           Newark, New Jersey.

   53.     Plaintiffs are informed, believe and therefore allege that on October 1, 2017,

           Defendant Administrator George Robinson, and Defendant Sergeant Gibson were

           aware of, should have been aware of, and/or had actual knowledge of the pattern and

           culture of unconstitutional behavior and indifference, including failure to properly

                                                 10
Case 2:19-cv-16875-MCA-LDW Document 1 Filed 08/19/19 Page 11 of 14 PageID: 11




         screen inmates for medical injuries, or other mental health problems, failure to

         adequately monitor and guard inmates, failure to have inmates properly treated

         medically, failure to have inmates provided necessary and reasonable medical

         accommodations, and failure to protect inmates from injury or harm whether self-

         inflicted or by other inmates, staff, employees and/or corrections officers at the

         Northern State Prison.

   54.   As such, Defendant Administrator George Robinson, and Defendant Sergeant Gibson

         not only directed, encouraged, tolerated, acquiesced to this behavior, but were

         deliberately indifferent to the likelihood that their staff, employees and/or corrections

         officers would fail to properly screen inmates for medical issues, fail to adequately

         monitor inmates, fail to have inmates provided necessary and reasonable medical

         accommodations, fail to treat inmates medically and fail to protect inmates from

         injury or harm at the Northern State Prison.

   55.   The deliberate indifference of Defendant Administrator George Robinson, and

         Defendant Sergeant Gibson as to the need for training and supervision of their staff,

         employees and/or detention officers was a proximate cause of the constitutional

         violations suffered by the Plaintiff, Edwin Polynice.

   56.   The violation of Mr. Polynice’s rights under the United States Constitution was a

         proximate cause of damages and harm to Plaintiff, thereby entitling Plaintiff to

         compensatory damages from Defendant Administrator George Robinson, and

         Defendant Sergeant Gibson in an amount exceeding $1,000,000.00.




                                              11
Case 2:19-cv-16875-MCA-LDW Document 1 Filed 08/19/19 Page 12 of 14 PageID: 12




         WHEREFORE, the Plaintiff demands judgment against Defendant Administrator

   George Robinson, and Defendant Sergeant Gibson for compensatory and punitive damages,

   counsel fees and all costs of suit.


                    FOURTH CLAIM FOR RELIEF
             VIOLATION OF CIVIL RIGHTS BY DEFENDANTS
  NEW JERSEY DEPARTMENT OF CORRECTIONS, NORTHERN STATE PRISON,
        ADMINISTRATOR GEORGE ROBINSON, SERGEANT GIBSON,
                       AND S.C.O. JOHN DOE

   57.      The allegations set forth in the preceding paragraphs are incorporated by reference as

            if fully set forth herein.

   58.      The Defendants were acting under color of law when they failed to properly provide

            medical accommodations for Plaintiff, Edwin Polynice, for medical issues, failed to

            adequately monitor Mr. Polynice while incarcerated at the Northern State Prison, and

            failed to protect Mr. Polynice from injury and harm.

   59.      The Defendants failed to adequately train or otherwise have and maintain or enforce

            effective policies regarding the screening and care of inmates with medical

            restrictions, the adequate monitoring of inmates, and the protection of inmates from

            injury or harm.

   60.      The Defendants, New Jersey Department of Corrections, Northern State Prison,

            Administrator George Robinson, Sergeant Gibson and S.C.O. John Doe were

            deliberately indifferent to the likelihood that Northern State Prison’s staff, employees

            and/or Detention Officers, would fail to properly screen inmates for medical issues,

            fail to adequately monitor inmates, fail to properly provide necessary medical

            accommodations, and fail to protect inmates from injury or harm at the Detention

            Unit of Northern State Prison.

                                                 12
Case 2:19-cv-16875-MCA-LDW Document 1 Filed 08/19/19 Page 13 of 14 PageID: 13




   WHEREFORE, Plaintiff brings this cause of action and demands judgment against

Defendants for compensatory and punitive damages, counsel fees and all costs of suit.



                      FIFTH CLAIM FOR RELIEF
                           NEGLIGENCE
        DEFENDANTS NEW JERSEY DEPARTMENT OF CORRECTIONS,
      NORTHERN STATE PRISON, ADMINISTRATORS GEORGE ROBINSON,
                SERGEANT GIBSON, AND S.C.O. JOHN DOE

   61.     The allegations set forth in the preceding paragraphs are incorporated by reference as

           if fully set forth herein.

   62.     Defendants owed a duty of reasonable care to Plaintiff, Edwin Polynice, and to others

           at the Northern State Prison, to properly screen inmates for medical issues, to

           properly and adequately monitor inmates, to treat inmates medically when indicated,

           to provide medical accommodations when necessary, and to protect inmates from

           injury or harm at the Northern State Prison.

   63.     The Defendants failed to use the requisite standard of care pursuant to sound policies

           and procedures and/or knowingly violated established policies and procedures with

           reckless abandon.

   64.     The actions and/or failures to act by the Defendants amounted to a breach of said duty

           of care to Mr. Polynice.

   65.     As a direct and proximate result of Defendants’ negligence, Mr. Polynice was seriously

           injured while in the custody of the Northern State Prison on October 1, 2017.

   66.     Plaintiff is entitled to an award of compensatory damages against the above-referenced

           Defendants in an amount which exceeds $1,000,000.00.




                                                13
Case 2:19-cv-16875-MCA-LDW Document 1 Filed 08/19/19 Page 14 of 14 PageID: 14




       WHEREFORE, the Plaintiff demands judgment against the Defendants for damages,

counsel fees and all costs of suit.



                                       JURY DEMAND

       The Plaintiff hereby demands trial by jury.

                                            OPTIMUM LAW GROUP, P.C.




Dated: August 16, 2019                      BY: _______________________________
                                                  Joseph D. Lento, Esquire
                                                  3000 Atrium Way, Suite 200
                                                  Mount Laurel, NJ 08054
                                                  (T) 856-652-2000
                                                  (F) 856-375-1010
                                                  (E) jdlento@optimumlawgroup.com



                                            OPTIMUM LAW GROUP, P.C.



Dated: August 16, 2019                      BY: /s/ Lisa J. Pietras__________________
                                                    Lisa J. Pietras, Esquire
                                                    3000 Atrium Way, Suite 200
                                                    Mount Laurel, NJ 08054
                                                    (T) 856-652-2000
                                                    (F) 856-375-1010
                                                    (E) ljpietras@optimumlawgroup.com




                                               14
